 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   KRISTIN ANN KIESLER,                    ) No. ED CV 17-01625-VAP (DFM)
                                             )
12                                           )
                        Plaintiff,           ) ORDER TO SHOW CAUSE
13                                           )
                   v.                        )
14                                           )
     NANCY A. BERRYHILL, Acting              )
                                             )
15   Commissioner of Social Security,        )
                                             )
16                                           )
                        Defendant.           )
17
18
19         In the Court’s August 21, 2017 Case Management Order, this Court
20   ordered Plaintiff, who is proceeding pro se, to file and serve her motion for
21   judgment on the pleadings within 35 days of the service of Defendant’s
22   answer. See Dkt. 7 at 3. Defendant filed her answer on February 8, 2018. See
23   Dkt. 10. Plaintiff’s deadline to submit her motion was thus March 15, 2018.
24   On March 19, the Commissioner filed a stipulation for extension of time for
25   Plaintiff to file her motion, stating that Plaintiff had been searching for an
26   attorney to take over her case and had been sick. See Dkt. 12. The Court
27   extended Plaintiff’s deadline to May 20, 2018. See Dkt. 13.
28
 1         As of the date of this order, Plaintiff has not filed her motion or
 2   requested more time to do so.
 3         Accordingly, on or before twenty-one (21) days of the date of this order,
 4   Plaintiff is ORDERED to either (a) show good cause in writing, if any exists,
 5   why Plaintiff did not timely submit her motion for judgment on the pleadings,
 6   and why the Court should not dismiss this action for failure to prosecute and
 7   failure to comply with the Court’s prior order; or (b) request an extension of
 8   time for the motion deadline. Plaintiff is expressly forewarned that if she
 9   fails to do either, the Court will deem this failure as a further violation of a
10   Court order and further evidence of lack of prosecution, warranting
11   dismissal.
12
13   Dated: November 20, 2018
14                                               ______________________________
15                                               DOUGLAS F. McCORMICK
                                                 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
